Exhibit 10.26


[crawfordlogo.jpg]
 
 
Harsha V. Agadi




 
 
Interim President & CEO

February 9, 2016
Bonnie Sawdey
VIA HAND DELIVERY
Re:
Chief People Officer

Dear Bonnie,


Consistent with our recent conversations, this offer letter (including the
Confidentiality, Non-Solicitation and Non-Competition Agreement attached as
Exhibit A hereto, collectively the “Offer Letter”) sets forth the terms and
conditions of your employment with Crawford & Company (“Crawford” or the
“Company”). If you choose to accept this offer, please sign and date below and
return the executed Offer Letter to my attention.


1.Title and Duties. You will be employed as Chief People Officer. In this
capacity you will be based Atlanta, Georgia, and will report to Crawford’s
Interim CEO or President and Chief Executive Officer, as applicable (the “CEO”).
You will also be named Senior Vice President of Crawford, subject to approval of
Crawford’s Board of Directors. Your Grade Level will be E16. You will be
expected to perform such duties and responsibilities customary to this position
and as are reasonably necessary to the operations of the Company. You will be
expected to comply with all provisions of the Company’s Employee Handbook and
any other Company policies that may be in effect from time to time during your
employment. The Company reserves the right to change any and all of its
policies, including its benefit and compensation plans, and the specific duties
of your position.


2.Compensation.
(a)Base Salary. Your annual base salary will be $250,000, less all applicable
deductions and withholdings (“Base Salary”), payable bi-weekly in accordance
with the Company’s standard payroll practices. Your Base Salary will be reviewed
annually, and any increases will be effective as of the date determined by
Crawford’s executive management team. Because your position is exempt from
overtime pay, your Base Salary will compensate you for all hours worked.


(b)Bonus. Subject to approval of Crawford’s Board of Directors, you are eligible
to participate in the Crawford & Company Short Term Incentive Plan (“STIP”).
Your STIP Target Bonus will be 40% of your Base Salary, with a maximum STIP
bonus of 80% of your Base Salary. Any STIP bonus will be payable in accordance
with the STIP terms, and will be subject to applicable withholding taxes.


(c)Equity Incentive. Subject to approval of Crawford’s Board of Directors, you
are also eligible to participate in the Crawford & Company Long Term Incentive
Plan (“LTIP”). Your LTIP award at target performance will be 40,000 shares of
Crawford class A common stock, apportioned as similarly situated executives of
Crawford between performance based and time vested shares. LTIP awards are
granted pursuant to the terms of the LTIP as specified by Crawford’s Board of
Directors. To the extent granted, vested shares are typically paid in December
of each calendar year.



1001 Summit Blvd. (30319) ■ P. O. Box 5047 ■ Atlanta, GA 30302 ■ (404) 300-1000
■ Fax (678) 937-8260



--------------------------------------------------------------------------------




(d)The terms of the STIP and LTIP are incorporated herein by reference.


(e)Subject to approval of Crawford’s Board of Directors, you will be granted an
award of 10,000 shares of Restricted Stock, payable in shares of Crawford Class
A Common Stock, with two year vesting at 50% per year (with an initial annual
vesting date of December 31, 2016), issued under and subject to the terms
conditions of the Crawford & Company Executive Stock Bonus Plan.


3.Employee Benefits. You shall be eligible to participate in the employee
benefit plans and programs maintained by the Company and offered to similarly
situated executive level employees from time to time, to the extent you
otherwise qualify under the provisions of any such plans which are incorporated
herein by reference. The Company reserves the right to modify its benefit
offerings as it deems appropriate.


4.At-Will Employment. Your employment with the Company is for no specified
period of time. Your employment relationship will remain at-will and either you
or the Company may terminate the relationship at any time, for any reason.


5.Auto Allowance. During the term of your employment, at the your option, the
Company shall either (i) provide an automobile suitable for your purposes, with
an acquisition value not to exceed $40,000, or (ii) a monthly auto allowance of
$640.00 payable bi-weekly in accordance with the Company’s standard payroll
practices and subject to withholding taxes pay, all in accordance with the
Company’s automobile program.


6.Severance. In the event your employment with the Company should be terminated
(i) in the event of a “change-in-control” of the Company or (ii) without cause,
both as solely defined by the Chief Executive Officer, the Company agrees that
you will be paid severance compensation, in lump sum, in an amount equal to: (i)
one year of your then current base salary plus (ii) the pro-rated amount of any
bonus which would have been earned for the performance year in which the
termination occurs, provided all applicable performance conditions are met, all
subject to withholding for all applicable taxes, payable as soon as is
practicable following the termination of employment (subject to required waiting
periods under Section 409A of the Internal Revenue Code or any other applicable
statute or regulation). This severance compensation shall be in lieu of any
other severance payments you may be entitled to as a result of such termination
of employment. Your receipt of any such severance payment is subject to
execution by you and Crawford of an agreement achieving mutually acceptable
terms on matters pertaining to:


(a)return of all Crawford property, documents, or instruments;
(b)no admission of liability on the part of Crawford;
(c)general release of any and all claims;
(d)non-disclosure of the arrangements;
(e)non-solicitation of employees and customers;
(f)non-competition;
(g)cooperation, and
(h)non-disparagement.











2

--------------------------------------------------------------------------------




7.Confidentiality, Non-Solicitation and Non-Competition. The salary and benefits
outlined in this Offer Letter are contingent upon your execution of the
Confidentiality, Non-Solicitation and Non-Competition Agreement attached hereto
as Exhibit A.


8.Enforceability; Governing Law. This Offer Letter, and all claims arising out
of or related to this Offer Letter, will be governed by, enforced under and
construed in accordance with the laws of the State of Georgie without regard to
any conflicts or conflict of laws principles that may result in the application
of the law of any other jurisdiction. The failure of either party at any time to
require performance by another party of any provision of this Offer Letter will
not constitute a waiver of that party’s right to require future performance.


9.Entire Agreement. The provisions contained herein, incorporated herein by
reference, and in Exhibit A hereto constitute the entire agreement between the
parties with respect to your employment and supersede any and all prior
agreements, understandings and communications between the parties, oral or
written, with respect to your employment.


10.Modification. No modification of this Offer Letter shall be valid unless in
writing and signed by you and an authorized representative of Crawford.


In addition to the terms outlined above, your employment pursuant to this letter
is contingent upon submitting the legally required proof of your identity and
authorization to work in the United States. Your employment will also be
contingent upon (1) your passing a drug test, (2) your being bondable, (3) your
passing a criminal background check, and (4) your having acceptable results on a
motor vehicle records check.


By signing this Offer Letter, you acknowledge that (a) you are not guaranteed
employment for any definite duration and that either you or the Company may
terminate your employment relationship with the Company at any time, for any
reason, (b) you were given the opportunity to consult with an attorney of your
choosing prior to executing this Offer Letter, and (c) except as set forth
herein, no promises or inducements for this Offer Letter have been made, and you
are entering into the Offer Letter without reliance upon any statement or
representation by the Company or its agents concerning any material fact.


Please contact me with any questions or issues that you may have concerning this
Offer Letter.


Best regards,




Agreed and Accepted:                        /s/ Harsha V. Agadi
Harsha V. Agadi


/s/ Bonnie C. Sawdey
Bonnie Sawdey


2/9/16
Date



3

--------------------------------------------------------------------------------


Exhibit “A”


CRAWFORD CONFIDENTIALITY & NONSOLICITATION AGREEMENT


This Agreement is made between Bonnie Sawdey (“Employee”) and Crawford & Company
(“Crawford” or “the Company”). In consideration of the mutual promises and
covenants contained in this Agreement and for other good and valuable
consideration including, but not limited to, the employment of Employee by
Crawford, the wages offered and to be paid to Employee by Crawford during
Employee’s employment, the training the Employee will receive from Crawford
regarding compliance and the methods and operations of Crawford at considerable
expense to Crawford, and access to and knowledge of Crawford’s Confidential
Information and Trade Secrets the Employee will receive, the parties hereto
agree as follows:


1.
Definitions:

a.
“Company” or “Crawford” means Crawford & Company, along with its subsidiaries,
parents, affiliated entities, and includes the successors and assigns of
Crawford or any such related entities.

b.
“Business of Crawford” means claims management, adjusting, administrative
services and other services as may be stated in Crawford’s most current Annual
Report.

c.
“Confidential Information” means information about the Company and its Employees
and/or Customers which is not generally known outside of the Company, which
employee learns of in connection with employee’s employment with the Company,
and which would be useful to competitors of the Company. Confidential
Information includes, but is not limited to: (1) business and employment
policies, marketing methods and the targets of those methods, financial records,
business plans, strategies and ideas, promotional materials, education and
training materials, research and development, technology and software systems,
price lists, and recruiting strategies; (2) the nature, origin, composition and
development of the company’s products and services; (3) proprietary information
and processes, and intellectual property; and (4) customer information and the
manner in which the Company provides products and services to its customers.

d.
“Trade Secrets” means Confidential Information which meets the additional
requirements of the Uniform Trade Secrets Act or similar state law.



2.
Duty of Confidentiality. Employee agrees that during employment with the Company
and for a period of two (2) years following the cessation of that employment for
any reason, Employee shall not directly or indirectly divulge or make use of any
Confidential Information (so long as the information remains confidential)
without prior written consent of the Company. Employee further agrees that if
Employee is questioned about information subject to this agreement by anyone not
authorized to receive such information, Employee will promptly notify Employee’s
supervisor(s) or an officer of the Company. This Agreement does not limit the
remedies available under common or statutory law, which may impose longer duties
of non-disclosure.



3.
Non-Disclosure of Trade Secrets. Employee agrees that during employment with the
Company and indefinitely following the cessation of that employment for any
reason, Employee shall not directly or indirectly divulge or make use of any
Trade Secrets (so long as the information remains a Trade Secret under the
applicable state law) without prior written consent of the Company. Employee
further agrees that if Employee is questioned about information subject to this
agreement by anyone not authorized to receive such information, Employee will
promptly notify Employee’s supervisor(s) or an officer of the Company.




4

--------------------------------------------------------------------------------


4.
Return of Property and Information. Employee agrees to return all the Company’s
property within seven (7) days following the cessation of Employee’s employment
for any reason. Such property includes, but is not limited to, the original and
any copy (regardless of the manner in which it is recorded) of all information
provided by the Company to employee or which employee has developed or collected
in the scope of Employee’s employment, as well as all Company-issued equipment,
supplies, accessories, vehicles, keys, badges, passes, access cards,
instruments, tools, devices, computers, mobile devices and phones, pagers,
flashdrives/ thumbdrives, materials, documents, plans, records, notebooks,
drawings, and papers.



5.
Non-Solicitation of Customers or Clients. Employee agrees that during employment
with the company and for a period of twelve (12) months following the cessation
of employment, provided the Employee’s cessation is voluntary or on the part of
Employee, Employee will not directly or indirectly solicit or attempt to solicit
any business in competition with the Business of Crawford from any of the
customers or clients of the Company with or for whom Employee had contact or
performed any services during the last year of Employee’s employment with the
Company.



6.
Non-Recruitment of Employees. While employed by the Company and for a period of
twelve (12) months following the voluntary termination of employment by
Employee, Employee will not directly or indirectly solicit or attempt to solicit
any employee of the Company for the purpose of encouraging, enticing, or causing
said employee to terminate employment with the Company.



7.
Remedies. The parties agree that this Agreement is reasonable and necessary for
the protection of the business and goodwill of Crawford and that any breach of
this Agreement by Employee will cause Crawford substantial and irreparable harm
entitling Crawford to injunctive relief and other equitable and legal remedies.
Moreover, to the extent Employee breaches this Agreement, the time periods set
forth herein are continued for the period of Employee’s breach of the Agreement.
The prevailing party shall be entitled to recover its costs and attorney’s fees
in any proceeding brought under this Agreement. The existence of any claim or
cause of action by Employee against the Company, including any dispute relating
to the termination of this Agreement, shall not constitute a defense to
enforcement of said covenants by injunction.



8.
Construction of Agreement & Severability. The covenants contained herein shall
be presumed to be enforceable, and any reading causing unenforceability shall
yield to a construction permitting enforcement. If any single covenant or clause
shall be found unenforceable, it shall be severed and the remaining covenants
and clauses enforced in accordance with the tenor of the Agreement. In the event
a court should determine not to enforce a covenant as written due to
overbreadth, the parties specifically agree that said covenant shall be enforced
to the extent reasonable, whether said revisions are in time, territory, or
scope of prohibited activities. This Agreement represents the entire
understanding between Employee and the Company on the matters addressed herein
and supersedes any such prior agreements and may not be modified, changed or
altered by any promise or statement by the Company until such modification has
been approved in writing and signed by both parties. The waiver by the Company
of a breach of any provision of this Agreement by any employee shall not be
construed as a waiver of rights with respect to any subsequent breach by
Employee.



9.
At-Will Status. Nothing in this Agreement shall change or alter the status of
your employment as being “at-will.” As such, either party may terminate the
employment relationship at any time and for any reason.



10.
Choice of Law. This agreement shall be governed and interpreted according to the
laws of the State of Georgia.




5

--------------------------------------------------------------------------------


Employee has carefully read and understands the provisions of this Agreement,
and understands that she has the right to seek independent advice or to propose
modifications prior to signing the Agreement.


Executed at this 9th day of February, 2016.




Crawford & Company






/s/ Bonnie C. Sawdey         /s/ Harsha V. Agadi
Bonnie Sawdey                        By: Harsha V. Agadi
Its Interim CEO





6